PIERCE, Circuit Judge,
dissenting:
I
I respectfully dissent.
In my view, the AU was correct in finding that the discharges of Doklia, Blechar and Moss were unfair labor practices. The findings of the National Labor Relations Board (“Board” or “NLRB”) are not supported by substantial evidence on the record as a whole. True, it is our role, as a reviewing court, to respect “the expertise of the Board when its conclusions are rationally based on articulated facts,” NLRB v. Yeshiva University, 444 U.S. 672, 691, 100 S.Ct. 856, 867, 63 L.Ed.2d 115 (1980). However, after reviewing the record, the AU’s decision and the Board’s decision herein, it is clear to me that the deference normally accorded the Board is unwarranted in this case.
II
Section 8(a)(3) of the National Labor Relations Act (“NLRA” or “Act”) states in pertinent part that “[i]t shall be an unfair labor practice for an employer — ... (3) by discrimination in regard to hire or tenure of employment ... to encourage or discourage membership in any labor organization ....” 29 U.S.C. § 158(a)(3) (1976). This section was enacted as one of several provisions in the Act designed “to protect employee self-organization and the process of collective bargaining from disruptive interferences by employers.” American Ship Building Co. v. NLRB, 380 U.S. 300, 317, 85 S.Ct. 955, 966, 13 L.Ed.2d 855 (1965); see also NLRB v. Milk Drivers & Dairy *178Employees, Local 338, 531 F.2d 1162, 1163 (2d Cir.1976).
As the words of the statute indicate, discriminatory conduct by an employer in regard to hire or tenure to discourage union membership is prohibited. Proof of a violation of the statute requires evidence of discrimination, unlawful intent, and a resulting discouragement of union membership. NLRB v. Brown, 380 U.S. 278, 286, 85 S.Ct. 980, 985, 13 L.Ed.2d 839 (1965); see also NLRB v. Great Dane Trailers, Inc., 388 U.S. 26, 32-33, 87 S.Ct. 1792, 1796-97, 18 L.Ed.2d 1027 (1967); American Ship Building Co., 380 U.S. at 311, 85 S.Ct. at 963; cf. Waterbury Community Antenna, Inc. v. NLRB, 587 F.2d 90, 96 (2d Cir.1978).
An employer is free to discharge an employee so long as the discharge is not due to the employee’s union activity. NLRB v. Great Eastern Color Lithographic Corp., 309 F.2d 352, 355 (2d Cir.1962), cert. denied, 373 U.S. 950, 83 S.Ct. 1680, 10 L.Ed.2d 705 (1963). The “true purpose,” Radio Officers’ Union v. NLRB, 347 U.S. 17, 43, 74 S.Ct. 323, 337, 98 L.Ed. 455 (1954), “real motive,” id., or “actual reason,” Associated Press v. NLRB, 301 U.S. 103, 132, 57 S.Ct. 650, 655, 81 L.Ed. 953 (1937), for the discharge must not be based in whole or in part on anti-union animus. NLRB v. Transportation Management Corp., — U.S.-, 103 S.Ct. 2469, 2474, 76 L.Ed.2d 667 (1983). An employer does not violate the NLRA “if any anti-union animus that he might have entertained did not contribute at all to an otherwise lawful discharge for good cause.” Id. at 2472. The Board’s decisions “have consistently held that the unfair labor practice consists of a discharge ... that is based in whole or in part on anti-union animus____” Id. at 2474 (emphasis added).
Ill
Our standard of review is governed by section 10(e) of the Act which provides that “[t]he findings of the Board with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall be conclusive.” 29 U.S.C. § 160(e) (1976); see also NLRB v. Erie Resistor Corp., 373 U.S. 221, 236, 83 S.Ct. 1139, 1149, 10 L.Ed.2d 308 (1963). It is the reviewing court’s “duty to set aside [the Board’s] decision if [the court] ‘cannot conscientiously find that the evidence supporting that decision is substantial, when viewed in the light that the record in its entirety furnishes ____’ ” Bon-R Reproductions, Inc. v. NLRB, 309 F.2d 898, 903 (2d Cir.1962) (quoting in part Universal Camera Corp. v. NLRB, 340 U.S. 474, 488, 71 S.Ct. 456, 464, 95 L.Ed. 456 (1951)). The limited judicial review allowed by the substantial evidence rule does not reduce the role of the reviewing court to that of a rubber stamp.1
Thus, an appropriate review of the Board’s decision herein under the substantial evidence standard requires us to look at the evidence of the facts and circumstances that the Board interpreted as showing a lack of anti-union animus and then requires us to ask whether this evidence furnishes satisfactory support for the Board’s conclusion. NLRB v. Milco, Inc., 388 F.2d 133, 138 (2d Cir.1968); see also NLRB v. West Coast Casket Co., 469 F.2d 871, 874 (9th Cir.1972) (consideration of the total setting in which the discharge occurred required in section 8(a)(3) cases).
*179Another important aspect of our review involves the contrary results reached by the Board after rejecting certain key findings made by the AU. Normally, when the Board reaches conclusions contrary to the AU, this conflict does not modify the substantial evidence standard of review.2 Universal Camera Corp., 340 U.S. at 493-96, 71 S.Ct. at 467-68; NLRB v. Donald E. Hernly, Inc., 613 F.2d 457, 462 (2d Cir.1980). However, “the findings of the AU are a part of the record that must be considered by the reviewing court in assessing the substantiality of the support for the Board’s findings. This is especially true where the findings hinge principally on questions of the credibility of the witnesses.” Id.; see also NLRB v. Interboro Contractors, Inc., 388 F.2d 495, 499 (2d Cir.1967); Bon-R Reproductions, Inc., 309 F.2d at 907 (AU’s determination of intent by demeanor evidence should be given “special weight”). The Board’s evidence, in cases where it does not accept the AU’s findings, “must be stronger than ... in cases where the findings are accepted.” Interboro Contractors, Inc., 388 F.2d at 499; see also Universal Camera Corp., 340 U.S. at 496, 71 S.Ct. at 468; NLRB v. Coletti Color Prints, Inc., 387 F.2d 298, 303 (2d Cir.1967) (the decision of the AU is a detracting factor in the Board’s decision when evaluated under the substantial evidence test); cf. Colson Equipment, Inc. v. NLRB, 673 F.2d 221, 223 (8th Cir.1982) (“[wjhere the Board’s findings of fact are contrary to the AU’s factual conclusions this court will review more critically the Board’s findings”); NLRB v. Ridgeway Trucking Co., 622 F.2d 1222, 1224 (5th Cir.1980) (“when the Board does not accept the findings of an AU, the evidence and the findings of the Board must be examined more critically than if the two had been in agreement”); NLRB v. Big Bear Supermarkets #3, 640 F.2d 924, 928 (9th Cir.) (“[bjecause the ultimate findings of the Board are contrary to those of the AU, we must pay particular attention to the standard of review of the Board’s findings of fact”), cert. denied, 449 U.S. 919, 101 S.Ct. 318, 66 L.Ed.2d 147 (1980); Butler-Johnson Corp. v. NLRB, 608 F.2d 1303, 1305 (9th Cir.1979) (“when findings of motive or purpose depend entirely upon credibility, the decision of the AU will be given special weight”).
Herein, it is not only necessary to consider the AU's decision as part of the record as a whole because the Board’s decision contradicts the AU’s decision in part, but it is also necessary to evaluate closely the AU’s decision because the Board stated that it expressly affirmed the rulings, findings, and conclusions of the AU “to the extent consistent” with its own decision.
IV
A. The ALJ’s Opinion
The proceeding between Howard Press, Inc. (“Howard Press”) and Local One Amalgamated Lithographers of America, affiliated with International Typographical Union, AFL-GIO (the “Union”) presented the following issues to the AU: (1) whether Howard Press had violated sections 8(a)(1) and (3) of the NLRA by discharging employee Peter Schulz on May 19,1979; (2) whether Howard Press violated sections 8(a)(1) and (3) of the NLRA by discharging employee Leann Moss on July 2, 1979; (3) *180whether Howard Press violated sections 8(a)(1), (3), and (4) of the NLRA by discharging employees Michael Doklia and Judith Blechar on July 2, 1979; (4) whether Howard Press violated section 8(a)(1) of the NLRA by warnings of reprisals, by creation of an impression of surveillance of employee union activities, and by solicitation of grievances; and (5) whether Howard Press violated sections 8(a)(1) and (5) of the NLRA by refusing to bargain with the Union.
On March 26, 1981, the AU made his findings and concluded, inter alia: (1) that several speeches given by Herbert Porter, president of Howard Press, and Norman Birney, executive assistant to Porter, to Howard Press employees in May, 1979, were violative of section 8(a)(1) of the NLRA; (2) that Porter and Birney created the impression that Howard Press was keeping its employees’ activities in support of the Union under surveillance; (3) that Howard Press did not solicit grievances from its employees in violation of the NLRA; (4) that Howard Press violated section 8(a)(1) of the NLRA by implying a promise of benefits to Howard Press employees after the union problem was resolved; (5) that Howard Press did not violate sections 8(a)(1) and (3) of the NLRA by discharging Peter Schulz for nondiscriminatory quality of work reasons; (6) that Howard Press discriminatorily discharged Doklia, Blechar and Moss because of their union activities in violation of sections 8(a)(1) and (3) of the NLRA; and (7) that Howard Press, by refusing to bargain with the Union, engaged in conduct violative of sections 8(a)(1) and (5) of the NLRA.
B. The Board’s Decision
On December 16, 1982, the Board issued its decision. After noting that the issues before it focused on the alleged violations of sections 8(a)(1) and (3) by Howard Press’ discharges of Doklia, Moss, and Blechar, the Board determined that Howard Press did not treat “Doklia, Blechar, and Moss ... in a disparate manner vis-a-vis other employees who might be arrested ... charged, and apparently convicted of such drug usage;”3 that Howard Press’ discharges of Doklia, Blechar, and Moss did not violate sections 8(a)(1) and (3) of the NLRA; and that the section 8(a)(5) violation must be dismissed.
C. Discussion
The Union contends that Doklia, Blechar and Moss were discharged for their union activities and that a Gissel bargaining order should issue.4 The Union, in support of its contentions, asserts that Howard Press acted discriminatorily by discharging three known union advocates for allegedly using marijuana when the evidence demonstrated that other identifiable company employees who were not known for their union activity, but who had been discovered using marijuana on company premises, were not discharged. The Board contends that it was compelled to find on the record that Howard Press did not violate sections 8(a)(1) and (3) of the NLRA by discharging employees Doklia, Blechar, and Moss after they used marijuana on company premises and were arrested therefor. Howard Press, as intervenor, contends that substantial evidence supports the Board’s finding and conclusion that the discharges of Doklia, Blechar and Moss were for use and possession of drugs while on company property in violation of a known company rule. Additionally, it urges that substantial evidence supports the Board’s finding and conclusion that the employer had not committed such pervasive unfair labor practices as to require a Gissel bargaining order, and that substantial evidence on the record supports the Board’s decision that the Union’s objections to the subsequent *181election were without merit. I believe that the Board and Howard Press are incorrect.
1. Substantial Evidence
In my view the Board’s decision is not supported by substantial evidence on the record as a whole. Specific analytic guideposts are available for making a determination as to an employer's motive for discharge. For example, the work records and quality of work of discharged employees are often evaluated in section 8(a)(3) cases. See, e.g., Berbiglia, Inc. v. NLRB, 602 F.2d 839, 845 (8th Cir.1979); NLRB v. Mid State Sportswear, Inc., 412 F.2d 537, 539 (5th Cir.1969). Herein, the AU explicitly found that Doklia, Blechar and Moss had received no complaints regarding their work, work history or quality of work. In fact, Porter and Birney acknowledged in speeches to employees that Doklia and Blechar were good workers, when stating that each “progressed nicely in the last 12-14 months with promotions, salary increases, and the like.” The Board adopted and affirmed these findings by the AU.
Another analytical guidepost is the timing of a discharge, since this might support the conclusion that an employer’s reason for discharge was motivated by anti-union animus. Waterbury Community Antenna, Inc., 587 F.2d at 101; NLRB v. Montgomery Ward & Co., 554 F.2d 996, 1002 (10th Cir.1977). Herein, the close proximity of the discharges to union-related activities and to other company activities is highly significant. Shortly before May 7, 1979, Howard Press became aware that its employees were discussing the Union. On or about May 7, 1979, a majority of the lithographic production employees designated the Union as their representative for purposes of collective bargaining with Howard Press. On that same date, according to the findings of the AU, President Porter and Executive Assistant to the President Birney orally delivered from written notes a total of three separate, section 8(a)(1)-viola-tive speeches to company employees. As I will discuss later, the AU found that the speeches contained direct threats to Doklia and Blechar. By letter dated May 9, 1979, the Union notified Howard Press that it had filed a petition for an election among lithographic production employees. This letter included an offer to negotiate a collective bargaining agreement. Also by letter on that date, the Union notified Howard Press that Doklia, Blechar and Moss were members of the Union organizing group’s inner working committee.5 On May 14, 1979, Howard Press refused to bargain with the Union when informed that a majority of lithographic production employees had authorized the Union to bargain for them. Also on May 14, the Union filed a representation petition. On May 22, 1979, the NLRB notified Howard Press that it was required to attend a representation hearing involving the Union scheduled for May 30, 1979. In late May, Howard Press contacted Linden police officials about a “drug” problem. On May 30, 1979, the representation hearing began.6 Two days later, June 1, Linden police arrested Doklia, Blechar, Moss and others. One day later, June 2, Howard Press suspended Doklia, Blechar and Moss without pay. On July 2, 1979, Howard Press terminated the employment of Doklia, Blechar and Moss.
The aforementioned events are highly probative of Howard Press’ motive for the discharges of these employees. Within a period of less than a month after it became aware that its employees were discussing the Union, Howard Press stated in its three separate speeches, found by the AU to be *182violative of section 8(a)(1), that it had “adequate cause” to fire Doklia and Blechar. It managed to fulfill the prophecies contained in the three speeches given to the employees concerning an “adequate cause” for the discharges. See Trey Packing, Inc. v. NLRB, 405 F.2d 334, 339 (2d Cir.1968) (fulfillment of earlier threat is factor supporting Board’s finding of section 8(a)(3) violation), cert. denied, 394 U.S. 919, 89 S.Ct. 1191, 22 L.Ed.2d 452 (1969). Further, Howard Press initiated the “adequate cause” within days after the Union presented its bargaining request. Then, significantly, the “adequate cause” led to these employees’ arrests two days after the representation hearing had begun. The timing of these events supports the inference drawn by the AU that Howard Press believed that union organizers Doklia, Blechar and Moss were smoking marijuana in Doklia’s van during break time and, as the Union suggests, that Howard Press used the knowledge as part of a total course of conduct designed to erode the support for the Union by discharging Doklia, Blechar and Moss. The timing of these events also supports the reasonable conclusion asserted by the Union that Howard Press initiated its police contact not for the purpose of discouraging drug use, but for the purpose of eliminating the primary Union organizers and thus crushing the organizing attempts of the Union.
Another guidepost that is useful in determining an employer’s motive in discharge cases is the employer’s tolerance of similar employee conduct in the past. NLRB v. Charles Batchelder Co., 646 F.2d 33, 40 (2d Cir.1981). Evidence that employees other than those discharged were not considered dischargeable despite similar company rule violations is highly probative of employer motive. NLRB v. Jacob E. Decker & Sons, 636 F.2d 129, 131 (5th Cir.1981); NLRB v. Midtown Service Co., 425 F.2d 665, 670 (2d Cir.1970).
Herein, the Board and the AU agree that Howard Press had a rule prohibiting employee usage of drugs. However, in relation to the principal question — Howard Press’ actual reason for discharging Doklia; Blechar and Moss — the existence of a company rule only begins the inquiry. See Great Eastern Color Lithographic Corp., 309 F.2d at 355. Critically important to ascertaining Howard Press’ reason for discharging the subject employees is an examination of how Howard Press applied the company rule against drug usage to its other employees.
The AU, after examining Howard Press’ record of discharges noted:
The sum of the evidence reveals that there ha[ve] been discharges of employees when the usage of alcohol or marijuana or other drugs had an obvious effect on the physical ability of employees to perform work. On the other hand, the evidence in this case reveals that [Howard Press] did not discharge employees upon mere belief of usage of alcohol or drugs or when the facts did not reveal an obvious impairment of the employees’ faculties.
Further, the AU identified two employees, J.R. and O.R., whom Howard Press permitted to continue to work after the company became aware that they had smoked marijuana on company premises in March 1979 —approximately four months before the subject discharges herein — and that such employees had shown the effects of having smoked marijuana. The AU observed that J.R. and O.R., after being questioned by a Howard Press supervisor, admitted that they had been smoking marijuana on company premises. Additionally, the AU found that a Howard Press memorandum was corroborative of J.R.’s and O.R.’s own version of the events. The Howard Press memo, signed by the executive assistant, Birney, stated:
[J.R. and O.R.] caught smoking pot on their lunch break. I confronted both in my office along with Gordon Eitel. They both admitted smoking pot. I warned them if they ever did it again they would both be fired ____ & we would advise *183their parents as to why they were discharged.7
After considering contradictory testimony from the supervisor involved in the incident, the AU concluded that Howard Press knew that J.R. and O.R. had smoked marijuana on company premises. Nevertheless, Howard Press reprimanded the two rather than discharged them.
Although the AU stated his reasoning as it related to record evidence to explain his findings regarding J.R. and O.R., the Board, without stating any reason for its conclusion, declined to adopt the AU’s interpretation of the incidents concerning these two employees. Further, the Board reversed the AU’s finding that Howard Press’ past practice revealed, that employees were discharged only when drug usage affected their faculties or work performance. It found this conclusion not supported by the record.
The majority seems to recognize that the Board’s findings on these crucial points lack reasoning and analysis and fail to refer to explicit evidence in the record that would justify its reversal of the AU. The majority has searched the record and identifies four discharge situations that it believes support the Board’s reversal. The majority states that in February 1979, B.K. was dismissed after it was discovered that he had been using drugs at work. However, the record of this dismissal supports the view that B.K. was dismissed after it was obvious that his drug usage had affected his ability to perform his work. This is unlike the situation herein. The majority acknowledges that another employee, M.L., was not discharged by Howard Press for drug usage. M.L. resigned after he was denied an anticipated wage increase.8 Third, the majority does not deny that previously-discussed employees J.R. and O.R., caught smoking marijuana on company premises, were not discharged for drug usage. In offering a distinction between the incident involving J.R. and O.R. and the incident involving Doklia, Blechar and Moss, the majority states that J.R. and O.R. denied the charge that they smoked marijuana on company premises. This statement is contradicted directly by the testimony at the hearing of J.R. and O.R., two witnesses found by the AU to be disinterested, and also by the Howard Press memorandum signed by the executive assistant, Birney, which states that J.R. and O.R. were “caught smoking pot on their lunch break” and “[t]hey both admitted smoking pot.” 9
In sum, the past practice of Howard Press regarding discharges for drug usage in violation of company rules reveals that of the four employees cited by the majority, only one, B.K., could be classified as a drug-related discharge. The second “discharge,” involving M.L., is unrelated to drug usage. But, more importantly, the remaining two employees, J.R. and O.R., who were involved in an incident similar to and proximate to the instant situation were not discharged by Howard Press despite their undisputed admissions of drug usage on company property. This company inaction stands in sharp contrast to Howard Press’ contention that it consistently and strictly enforced its long-standing policy against drug usage on company premises. *184The J.R. and O.R. inaction also stands in sharp contrast to Howard Press’ treatment of Doklia, Blechar and Moss. Thus, record evidence of the past practice of Howard Press supports the ALJ’s finding that the union activities of Doklia, Blechar and Moss were the actual causes, certainly in part if not in whole, of disparate treatment as between them and other employees in similar situations at Howard Press.10
In general, the occurrence of other unfair labor practices, in proximity to employee discharges, allows an inference to be drawn that an employer was motivated by anti-union animus. NLRB v. American Spring Bed Manufacturing Co., 670 F.2d 1236, 1245 (1st Cir.1982). Further, short of proven unfair labor practices, hostility toward union activities is highly significant in determining employer discharge motive. Berbiglia, Inc., 602 F.2d at 843-44; see also West Coast Casket Co., 469 F.2d at 874 (anti-union animus shown by president’s statements concerning employees who were active in the union organizing campaign); Milco, Inc., 388 F.2d at 139 (labor law violation supported by the fact that the discharge was made while company was engaging in acts indicating hostility toward union); accord Great Eastern Color Lithographic Corp., 309 F.2d at 355.
Herein, there is evidence of the employer’s hostile attitude toward union activities and there are proven, Board-affirmed, unfair labor practices. This hostile attitude toward union activities was demonstrated when the Company gave three speeches before employees on May 7, 1979. Also, the Board affirmed the ALJ’s determination that Howard Press, through Porter and Birney, created the impression that it was keeping company employees’ activities in support of the Union under surveillance. Further, the Board affirmed the ALJ’s determination that President Porter’s remarks before Howard Press employees constituted an implied promise of benefits after the union problem was resolved and that this conduct violated section 8(a)(1) of the NLRA.
The foregoing is not the end of Howard Press’ demonstration of its hostile attitude toward the Union. In its several May 7, 1979, remarks about the Union, Howard Press did not limit itself to generalized remarks, but specifically mentioned two employees that it suspected of union activity:
While many unions make much of FEAR in their organizing drives — they had nothing to fear here. As example — since the last organizing drive until now we had adequate cause to fire Mike Doklia if we’d chosen to — and it wouldn’t have been construed as an unfair labor practice — or Judy [Blechar] (too) who presumably feels the same as Mike (active in last year's drive). YET, each of them has progressed nicely in the last 12-14 months with promotions, salary increases, and the like — and have been treated as cordially, considerately, and [sic] as much dignity as all the other employees.
Thus, the employer singled out for particular comment Doklia and Blechar — two employees it believed were the instigating forces behind the Union activity and both of whom were soon thereafter discharged.
The sum of the discharged employees’ work records, the quality of work of these employees, the timing of their discharges, the section 8(a)(1)-violative speeches, Howard Press’ tolerance of similar behavior in the past, Howard Press’ actions in creating the impression that it was keeping company employees’ activities in support of the Union under surveillance, and, within two months of their discharges, the specific references to Doklia and Blechar as having been active in union organizing activities constitutes more than ample evidence sup*185porting the conclusion that the discharges of Doklia, Blechar and Moss were motivated by anti-union animus and that the actual reason for the discharges, in whole or in part, was due to their union-related activities.
The testimony that Howard Press’ president, Herbert Porter, gave at the hearing before the ALJ concerning the company’s inclination to discharge the subject employees after their arrests sheds some additional light on Howard Press’ anti-union animus:
Q. Will you explain to the Court, please?
A. I was inclined to discharge Blechar and Doklia and Moss around the same time we reinstated [also arrested employees] Perlach and Warvel, based on the information that I had.
Because these people were involved in a union organizing drive. After speaking with you, you counseled that I simply leave them on suspension temporarily, because a trial might be coming up that would find them guilty or whatever.
And I accepted your advice to leave them on suspension.11
(Emphasis added).
In sum, I believe that the evidence does not support the Board’s finding of no section 8(a)(1) and (3) violations regarding the discharges of Doklia, Blechar, and Moss. In fact, the AU’s findings, many of which were affirmed by the Board, support the view that there is substantial evidence for the conclusion that the actual reasons for the discharges of Doklia, Blechar and Moss were based on anti-union animus. This evidence of unlawful intent herein, when coupled with the evidence of disparate treatment and the reasonable inference of a resulting discouragement of union membership,12 is more than a sufficient basis in my view to conclude that substantial evidence exists in this ease that the discharges of Doklia, Blechar and Moss violated sections 8(a)(1) and (3) of the NLRA.
2. Administrative Considerations
Brief comment concerning the administrative inadequacy of the Board’s decision seems warranted. First, as the majority appears to recognize, the Board’s decision contains no legal analysis in support of its reversal of the key AU findings. Indeed, one cannot help but note the tentative tone of the majority opinion, characterized by such language as, “The board’s decision, therefore, could be interpreted as ____” (Emphasis added).
Second, in addition to lacking legal analysis, the Board’s opinion lacks an explicit statement of evidence and of findings of fact that support its conclusions that differ from the AU’s findings and conclusions. The Board’s conclusions should be adequate, rational and non-arbitrary. Erie Resistor, 373 U.S. at 236, 83 S.Ct. at 1149. In addition, the Board’s conclusions should be rationally based on articulated facts. Yeshiva University, 444 U.S. at 691, 100 S.Ct. at 867. Herein, the Board has failed to refer to facts that could be evaluated by this court on review. This omission is especially apparent in the past practice portion of the Board’s opinion.13 That portion of *186the Board’s opinion strikes at the heart of the disparate treatment finding by the AU, yet the Board did not document any evidence in the record that it viewed as supporting its rejection of the AU’s findings and conclusions. This crucial omission, which forces the majority herein to speculate about the evidence that the Board relied upon to support its reversal, flies in the face of the rule that the Board’s evidence, in cases where it does not accept the AU’s findings, must be stronger than in cases where the findings are accepted. Interboro Contractors, Inc., 388 F.2d at 499. I believe this practice by the Board is unacceptable and should not be countenanced.
Finally, I note that the Board affirmed many findings by the AU which flowed contrary to its ultimate determination that sections 8(a)(1) and (3) were not violated. In light of the abundance of evidence discussed herein, the Board’s affirmance of the AU’s findings and conclusions “to the extent consistent herewith” is merely pro forma language, and I conclude that, in these circumstances, this scant language is insufficient to convince one that the Board considered all the evidence on the record as a whole. Such an omission, in the circumstances here, makes the Board’s decision deficient as a matter of law. 29 U.S.C. § 160(e) (1976).
V
In short, in my view, substantial evidence supports the view that the “substantial or motivating,” Transportation Management Corp., 103 S.Ct. at 2474, reason for discharging Doklia, Blechar and Moss was to discourage union activity. Therefore, I would grant the Union’s petition for reversal of the Board’s decision and remand for reinstatement of the AU’s finding that Howard Press violated sections 8(a)(1) and (3) of the NLRA. Further, also I would reverse the Board’s finding that a Gissel bargaining order was not warranted.

. The Supreme Court stated more than three decades ago:
Reviewing courts must be influenced by a feeling that they are not to abdicate the conventional judicial function. Congress has imposed on them responsibility for assuring that the Board keeps within reasonable grounds. That responsibility is not less real because it is limited to enforcing the requirement that evidence appear substantial when viewed, on the record as a whole, by courts invested with the authority and enjoying the prestige of the Courts of Appeals. The Board’s findings are entitled to respect; but they must nonetheless be set aside when the record before a Court of Appeals clearly precludes the Board's decision from being justified by a fair estimate of the worth of the testimony of witnesses or its informed judgment on matters within its special competence or both.
Universal Camera Corp., 340 U.S. at 490, 71 S.Ct. at 466.


. On this point, the Supreme Court has stated:
We do not require that the [ALJ’s] findings be given more weight than in reason and in the light of judicial experience they deserve. The "substantial evidence” standard is not modified in any way when the Board and [the ALJ] disagree. We intend only to recognize that evidence supporting a conclusion may be less substantial when an impartial, experienced [AU] who has observed the witnesses and lived with the case has drawn conclusions different from the Board’s than when he has reached the same conclusion. The findings of the [ALJ] are to be considered along with the consistency and inherent probability of testimony. The significance of his report, of course, depends largely on the importance of credibility in the particular case. To give it this significance does not seem to us materially more difficult than to heed other factors which in sum determine whether evidence is “substantial.”
Id. at 496-97, 71 S.Ct. at 469.


. I am in accord with the view that, standing alone, an employer need not tolerate drug usage on its premises during working hours and suffer the possible, if not likely, interference with work performance.


. NLRB v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969). The ALJ concluded that a Gissel bargaining order was warranted.


. The text of the letter stated:
Enclosed is a partial list of the inner working committee, employed at your plant, whose assistance I have obtained to seek a National Labor Relations Board Election.
A duplicate copy has been sent, [registered] mail, to the National Labor Relations Board for their protection.
Committee .... Michael P. Doklia
Peter M. Schulz
Judith Blechar
Leann Moss
Peter A. Veltre, Jr.


. On May 30, 1979, the first day of the representation hearing, President Porter, while testifying, noted specifically that Blechar and Doklia were present at the proceeding.


. The ALJ noted that the Howard Press memorandum of March 22, 1979, had been the subject of two alterations made at a later date. The memorandum originally read: "[J.R. and O.R.] caught smoking pot on their lunch break." One alteration in the memorandum involved two horizontal lines placed through "caught" and the word "suspected" placed to the side of the interlineated "caught." Further, the memorandum originally read: "they both admitted smoking pot.” The second alteration in the memorandum had a curved line extending to the margin connecting the words "But not today."


. M.L. was not, as the majority phrases it, "forced to resign." Herbert Porter, president of Howard Press, admitted, when asked whether M.L. quit, that, “The record will probably reflect that.”


. The only denial that the majority could be referring to is a denial by J.R. and O.R. when they were confronted initially by the supervisor. This denial was later abandoned by both employees. The admission of drug usage was recorded by Birney in the March 22, 1979, memorandum. Further, this admission was confirmed by J.R. and O.R. at the hearing before the ALJ.


. This finding is buttressed further when it is noted that the Board adopted and affirmed the AU’s finding that the evidence revealed that at least some of Howard Press’ employees smoked marijuana and that some drug-related writing appeared on bathroom walls in early 1979. Despite the company’s proffered concern and despite these events, there is no evidence in the record to show that in early 1979 the company gave speeches and posted notices referring to any rule or policy concerning drug usage.


. I would not consider this statement, standing alone, to demonstrate anti-union animus.


. Whether Howard Press’ actions accounted for the eventual turn of events cannot be proven to an absolute certainty. However, the evidence shows that by letter of May 9, 1979, the Union notified Howard Press that a majority of the lithographic production employees had authorized the Union to bargain for them. After Howard Press discharged Doklia, Blechar and Moss on July 2, 1979, the Union lost the subsequent representation election held on November 2, 1979. This evidence supports the ALJ’s conclusion that the discharges of Doklia, Blechar and Moss had an effect on the November 2 election.


. The entire past practice portion of the Board’s opinion reads:
The Administrative Law Judge’s conclusion that [the company’s] past practice revealed that employees were discharged only when drug usage affected their faculties or work performance is similarly unpersuasive, and in our view is not supported on this record. Thus, the Administrative Law Judge's discussion does not appear to take into account discharges of other individuals in the spring *186of 1979 prior to [the company] contacting the police.